Citation Nr: 1755457	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-43 566	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease (DDD), thoracolumbar spine prior to November 6, 2014 and in excess of 40 percent thereafter.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1971 to July 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied a compensable rating for low back pain. 

In September 2010, the RO granted an evaluation of 20 percent disabling for DDD, thoracolumbar spine from October 2, 2007, the date of receipt of the claim for a compensable rating.  In a subsequent rating decision of May 2015, this evaluation was increased to 40 percent disabling, from November 6, 2014.


FINDINGS OF FACT

1.  The Veteran served on active duty as a U.S. Marine Corps cook and baker from July 1971 to July 1975.

2.  On October 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


